Citation Nr: 0824612	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for peripheral 
neuropathy of the extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a RO hearing in November 2006.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have tinnitus that is related to his 
military service.

2.  There is no medical evidence of a currently diagnosed 
skin disability shown in the record.

3.  The veteran does not have peripheral neuropathy that is 
related to his military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran does not have peripheral neuropathy of the 
extremities that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, January 2005, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that although the initial May 2004 VCAA letter 
did not contain the proper notification regarding what was 
required to substantiate the veteran's service connection 
claims, the January 2005 letter did inform the veteran of 
what the evidence must show to establish entitlement to 
service connection.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an audiological examination in furtherance of one of 
his claims.  In terms of whether or not the veteran should 
have been afforded a VA examination for his skin and 
peripheral neuropathy claims, the Board notes that VA is not 
required to provide a medical examination to a claimant as 
part of the duty to assist if the record does not already 
contain evidence of an in-service event, injury, or disease.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. 
Principi, 326 F.3d 1381 (2003) (Board under no obligation to 
obtain a medical opinion when there is no competent evidence 
that the veteran's disability or symptoms were service 
related).  In this case, because the record contains no 
evidence indicating that either a skin disability or 
peripheral neuropathy was service related, the Board finds 
that the veteran was not entitled to a VA examination.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Tinnitus

At the veteran's November 2006 hearing, he stated that he had 
ringing in his ears when he came home from Vietnam.  A review 
of the service medical records do not reveal complaints 
related to tinnitus, and the veteran's entrance and discharge 
examinations in May 1968 and May 1970 both revealed a normal 
clinical evaluation for the veteran's ears.  The veteran's 
military occupational specialty (MOS) was in field artillery.

The veteran was afforded a VA audiological examination in 
August 2004.  At this examination, the veteran denied any 
complaints of tinnitus.  The veteran reported that he served 
in the army infantry from August 1968 through May 1970, and 
noted that during this time, he was exposed to noise from 
artillery, machine gun fire, rifles and grenades, and noted 
that he did not utilize any hearing protection during this 
time.  The veteran also reported an occupational noise 
exposure for 39 years around cranes and forklifts, noting 
that he used hearing protection intermittently, and also 
noted a history of hunting since the age of 11 with the use 
of hearing protection.  On examination, the examiner noted 
that although the veteran had a normal audiogram at entry, he 
had bilateral hearing loss at 4000 Hz at separation, and 
opined that the veteran's hearing loss was at least as likely 
as not related to his military service.

The record also contains an April 2007 examination for PTSD, 
where the veteran stated that he developed ringing in the 
ears while in Vietnam subsequent to an explosion.  The 
examiner rendered an Axis III diagnosis of tinnitus with some 
hearing impairment.

In this case, the service medical records are absent for any 
complaints related to tinnitus.  In terms of evidence of a 
current disability, the veteran initially denied experiencing 
tinnitus, see August 2004 examination, but later, in April 
2007, during a VA examination for PTSD, he reported that he 
developed ringing in his ears while in Vietnam, and as a 
result, the examiner diagnosed him with tinnitus.

Here, there is evidence of a current disability in the form 
of the veteran's subjective complaint of tinnitus.  The Board 
also finds that there is evidence that the veteran was 
exposed to loud noise while in service because the veteran's 
MOS was in field artillery, and the August 2004 examiner 
opined that the veteran's hearing loss began as a result of 
noise exposure while in the military.  However, the Board 
does not find that there is sufficient evidence of a nexus 
between the veteran's current tinnitus and the in-service 
acoustic trauma, because at the August 2004 audiological 
examination, the veteran initially stated that he did not 
experience tinnitus at all, but later, at an April 2007 VA 
PTSD examination, he stated that he first developed ringing 
in his ears while in Vietnam.  The Board has taken into 
consideration the veteran's lay statements regarding 
etiology, but it finds his April 2007 statement inconsistent 
with his August 2004 statement.  It is the 2004 statement 
made to the VA examiner, not the later statement that is 
supported by the remainder of the record, which is noteworthy 
for the absence of any complaint or report of tinnitus during 
service or for many years thereafter.  The earlier statement 
made to the VA examiner is therefore more credible.

In summary, the absence of complaints of tinnitus during 
service and for years thereafter, and the inconsistency in 
the veteran's statements regarding the onset of his tinnitus 
leads the Board to conclude that service connection for 
tinnitus is not warranted.

Skin disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a currently diagnosed 
skin disability.  There are no current treatment records 
showing complaints of, or treatment for, any skin disability.  
Although the veteran noted that he got "burrows" on his 
arms when he was in Vietnam in 1969, and noted that he went 
to see a medic for the problem while in the service, the 
service medical records do not document any treatment related 
to a skin disability.  In fact, at his November 2006 hearing, 
the veteran himself stated that he no longer had the 
"burrows" and that the last time he had "burrows" was in 
1969 in Vietnam.  Therefore, as there is no evidence of a 
current skin disability, the analysis ends.  It is not 
necessary to consider whether or not there is a nexus to 
service.  As such, service connection for a skin disability 
is not warranted.



Peripheral neuropathy

At the veteran's November 2006 hearing, he noted that he had 
weakness in his arms and legs, and had trouble grasping and 
holding objects because his arms became tired, and his hands 
fell asleep.  The veteran also reported a lack of circulation 
in his toes.

A September 2006 psychiatric entry noted a past medical 
history of paresthesia (an abnormal sensation of the skin, 
such as numbness, tingling, pricking, burning, or creeping on 
the skin that has no objective cause), because the veteran 
noted that his fingers and toes hurt, and the examiner 
rendered an Axis III diagnosis of paresthesia.

Here, it is unclear whether the medical evidence of record 
shows a current diagnosis of peripheral neuropathy.  
Specifically, although a September 2006 entry diagnosed the 
veteran with paresthesia, it is unclear whether this 
diagnosis was representative of an underlying peripheral 
neuropathy, and further the examiner did not clearly state 
whether the paresthesia was related to both the upper and 
lower extremities.  Even assuming the veteran has a current 
diagnosis of peripheral neuropathy, there is no evidence of 
in-service incurrence or aggravation, no evidence of 
continuity of symptomatology following discharge, and no 
competent evidence of record medically relating peripheral 
neuropathy to military service.  Absent a medical opinion in 
the record attributing any currently diagnosed peripheral 
neuropathy (as mentioned above, it is unclear whether a 
current diagnosis exists) to military service, the veteran's 
service connection claim must be denied.  A preponderance of 
the evidence is against the claim.

Acute and subacute peripheral neuropathy may be presumed to 
have been incurred in or aggravated by active military 
service where a veteran was exposed to an herbicide agent 
during active military service.  38 C.F.R. § 3.309(e) (2007).  
Additionally, a veteran who served in the Republic of Vietnam 
during the time period this claimant did is presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6) 
(2007).  Nevertheless, "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to the herbicide 
agent and resolves within two years of onset.  38 C.F.R. 
§ 3.309(e), note 2.  Consequently, any current peripheral 
neuropathy the veteran may now experience may not be presumed 
to have been incurred in or aggravated by service under 
38 C.F.R. § 3.309.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


